                Case 20-10343-LSS              Doc 223       Filed 03/18/20         Page 1 of 24




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              (Jointly Administered)
                           Debtors.
                                                              Hearing Date: April 15, 2020 at 10:00 a.m. (ET)
                                                              Objection Deadline: March 31, 2020 at 4:00 p.m. (ET)

         DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPOINTING JAMES L.
         PATTON, JR., AS LEGAL REPRESENTATIVE FOR FUTURE CLAIMANTS,
                       NUNC PRO TUNC TO THE PETITION DATE

          The Boy Scouts of America and Delaware BSA, LLC, the non-profit corporations that

are debtors and debtors in possession in the above-captioned chapter 11 cases (together, the

“Debtors”) submit this motion (this “Motion”) for entry of an order (the “Proposed Order”),

substantially in the form attached hereto as Exhibit A, authorizing the appointment of a legal

representative for Future Claimants (as defined below) and appointing James L. Patton, Jr., as

such legal representative for Future Claimants (the “Future Claimants’ Representative” or

“FCR”), nunc pro tunc to the Petition Date (as defined below), pursuant to sections 105(a) and

1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

In support of this Motion, the Debtors respectfully state as follows:

                          STATUS OF THE CASES AND JURISDICTION

          1.      On February 18, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Court”). The Debtors continue to operate and maintain


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
                Case 20-10343-LSS        Doc 223      Filed 03/18/20   Page 2 of 24




their non-profit organization and manage their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. On February 19, 2020, the Court entered an

order [Docket No. 61] authorizing the joint administration and procedural consolidation of the

chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

       2.        On March 5, 2020, the United States Trustee for the District of Delaware (the

“U.S. Trustee”) appointed an official committee of tort claimants (the “Tort Claimants’

Committee”) and an official committee of unsecured creditors (the “UCC”) pursuant to section

1102 of the Bankruptcy Code [Docket Nos. 141, 142]. No party has requested the appointment

of a trustee or examiner in these chapter 11 cases.

       3.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to rule 9013-1(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware, to the entry of a final order or judgment by the Court in connection with

this Motion if it is determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       4.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.        The statutory predicates for the relief requested herein are 11 U.S.C. §§ 105(a)

and 1109(b).

                                   FACTUAL BACKGROUND

       6.        The Boy Scouts of America (the “BSA”) is a federally chartered nonprofit

corporation under title 36 of the United States Code. 36 U.S.C. §§ 30901-08. The BSA is


                                                  2
                Case 20-10343-LSS             Doc 223       Filed 03/18/20        Page 3 of 24




exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code. Founded

in 1910 and charged by an act of Congress in 1916, the BSA is one of the largest Scouting

organizations in the world and one of the largest youth organizations in the United States, with

approximately 2.2 million registered youth participants and approximately 800,000 adult

volunteers. In 2019, nearly three million Scouts and adult leaders were involved in Scouting and

helped deliver more than 13 million Scouting service hours to communities across the

country. As a non-profit corporation, the BSA is required to adopt and carry out a charitable,

religious, educational, or other philanthropic mission. The BSA’s mission is to prepare young

people for life by instilling in them the values of the Scout Oath and Law,2 encouraging them to

be trustworthy, kind, friendly and helpful, while also training youth in responsible citizenship,

skills development and self-reliance through participation in a wide range of outdoor activities,

educational programs, and, at older ages, career-oriented programs in partnership with

community organizations. The BSA operates traditional Scouting by granting charters to local

organizations, such as faith-based institutions, clubs, civic associations, educational

organizations, businesses, and groups of citizens, which implement the Scouting program for

youth within their communities (collectively, the “Chartered Organizations”). Units are led by

adult volunteers appointed by the chartered organization, who are supported by local councils

assigned to the geographic area in which the unit is located (collectively, the “Local Councils”)

using both paid professional adult leaders with assistance from volunteers.




2
  Scout Oath: “On my honor I will do my best to do my duty to God and my country and to obey the Scout Law; to
help other people at all times; to keep myself physically strong, mentally awake, and morally straight.” Scout Law:
“A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful, thrifty, brave, clean, and
reverent.”



                                                        3
             Case 20-10343-LSS         Doc 223      Filed 03/18/20    Page 4 of 24




Abuse Claims Asserted against the BSA

       7.      The safety of children in its programs is the most important priority of the BSA.

The BSA today enforces a robust set of multilayered policies and procedures to protect the

young men and women involved in Scouting. These measures are informed by respected experts

in the fields of child safety, law enforcement, and child psychology. The BSA is committed to

the protection of its Scouts, and that commitment is integral to the BSA’s identity and mission as

it continues to instill values of leadership, service, and patriotism in millions of children who

participate in Scouting programs across the country.

       8.      Despite its current record, in the past, predominately at a time when there was

little expertise across any organization about the topic of abuse prevention, predators were able

to use Scouting and other youth programs to access children. Given these events and recent

changes in the legal landscape governing sexual abuse claims, the BSA and Local Councils are

defendants in hundreds of lawsuits related to acts of sexual abuse in its Scouting programs. As

of the Petition Date, there were approximately 275 pending civil actions asserting personal injury

claims against the BSA and certain Local Councils and Chartered Organizations related to abuse

suffered by a Scout at the hands of a Scouting leader, volunteer, or another member of the BSA

(collectively, the “Pending Abuse Actions”). The BSA has been made aware of approximately

1,400 additional claims of abuse that have not been formally asserted in a Pending Abuse Action.

       9.      The Debtors are committed to preventing future abuse and ensuring that the

survivors of sexual abuse are treated respectfully and equitably. The number of Pending Abuse

Actions and known additional claims of abuse, and the unknown number of additional abuse

claims that may be asserted against the Debtors in the future, make it clear that the Debtors

cannot continue to address each of those claims in courts across the country in a “one-off” nature




                                                4
             Case 20-10343-LSS         Doc 223       Filed 03/18/20    Page 5 of 24




while also fulfilling the BSA’s mission of training youth through its character development and

values-based leadership programs. Through these chapter 11 cases, the Debtors seek to achieve

dual objectives: (a) timely and equitably compensating survivors of abuse in Scouting and (b)

ensuring that the BSA emerges from bankruptcy with the ability to continue its critical charitable

mission.

Prepetition Negotiations Regarding Global Resolution of Abuse Claims

       10.     In late 2018, the BSA retained legal and financial advisors to explore its

restructuring options in light of, among other factors, the increasing number of abuse claims

asserted against the BSA as a result of changes in state statutes of limitation.       The BSA

determined at the outset of this strategic review to pursue a potential agreement with a critical

mass of abuse survivors and other relevant stakeholders that could be implemented through a

prearranged chapter 11 plan. The BSA believed that a prearranged bankruptcy filing was the

most desirable option as it represented the quickest, most efficient, and least costly bankruptcy

process. In connection with these strategic efforts, the BSA recognized that it would ultimately

need to structure a settlement around a plan of reorganization that provides for a channeling

injunction with respect to both current and potential future abuse claims.

       11.     To ensure that future claimants were actively and fairly represented during the

pre-petition negotiations, the BSA, in consultation with its advisors, determined that it was

necessary and appropriate to engage an independent third-party representative for holders of

Future Abuse Claims (as defined below). After considering possible candidates for the role, the

BSA selected James L. Patton, Jr., in late 2018 to serve as prepetition future claimants’

representative, based on his significant experience in complex mass tort cases in the chapter 11

context and his reputation for integrity in serving as a fiduciary in bankruptcy proceedings. Mr.




                                                 5
              Case 20-10343-LSS           Doc 223       Filed 03/18/20      Page 6 of 24




Patton, in turn, retained legal and financial advisors to assist him in conducting an analysis of the

BSA’s liabilities and assets and in negotiations with the BSA and other stakeholders.

Objectives for These Chapter 11 Cases

        12.     Ultimately, the prepetition negotiations were unsuccessful, and the Debtors were

unable to reach a global resolution of the abuse claims with the various stakeholders. On the

Petition Date, the Debtors commenced these chapter 11 cases. The Debtors have taken several

steps in an effort to facilitate an expeditious proceeding and promote efficiency at the outset of

these chapter 11 cases, with the interest of safeguarding the future of the BSA’s mission and

maximizing the value of the Debtors’ estates for the benefit of abuse survivors and other

stakeholders. Specifically, on the Petition Date, the Debtor filed, among other items, (i) a motion

to establish a schedule for adjudicating disputes regarding whether assets are available to satisfy

creditor claims, (ii) a motion to establish comprehensive procedures for providing notice of

applicable bar dates to the Debtors’ creditors and for creditors, including holders of abuse claims,

to file proofs of claim, (iii) a motion for the appointment of a sitting bankruptcy judge as a

mediator and for the referral to mandatory mediation of all issues related to a global settlement of

abuse claims through a consensual plan of reorganization, and (iv) a plan of reorganization3 and

accompanying disclosure statement to provide the framework for ongoing negotiations with the

Debtors’ stakeholders. The Debtors are requesting the appointment of Mr. Patton as the FCR to

ensure that Future Claimants are fully and fairly represented during the course of these chapter

11 cases.

        13.     Additional information regarding the Debtors and the commencement of these

chapter 11 cases is set forth in the Declaration of Brian Whittman in Support of the Debtors’

3
 See Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [Docket No. 20] (the
“Plan”).



                                                    6
               Case 20-10343-LSS             Doc 223        Filed 03/18/20       Page 7 of 24




Chapter 11 Petitions and First Day Pleadings [Docket No. 16] and the Debtors’ Informational

Brief [Docket No. 4].

                                          RELIEF REQUESTED

        14.      By this Motion, the Debtors request entry of an order appointing James L. Patton,

Jr., as the Future Claimants’ Representative, nunc pro tunc to the Petition Date to represent

holders of Abuse Claims (as defined below) that are unable to assert such Abuse Claims by the

applicable bar date established by this Court (the “Future Claimants”), including individuals

holding a claim based on Abuse that occurred prior to the Petition Date, but who, as of the date

immediately preceding the Petition Date:

                 (a)      had not attained eighteen (18) years of age,

                 (b)      were not aware of such Abuse Claim as result of “repressed
                          memory” or other condition that constitutes a valid legal
                          excuse that tolls the statute of limitations under applicable
                          law for bringing a claim of sexual abuse, or

                 (c)      had not discovered the injury or the connection between the
                          injury and the Abuse and who could not in the exercise of
                          reasonable care have discovered the injury or connection
                          between the injury and the Abuse.4

        15.      The Debtors request that Mr. Patton shall have the following rights as Future

Claimants’ Representative in these chapter 11 cases:

                 (a)      Standing: The Future Claimants’ Representative shall have standing
                          under section 1109(b) of the Bankruptcy Code to be heard as a party-in-
                          interest in all matters relating to the Debtors’ chapter 11 cases and shall
                          have such powers and duties of a committee, as set forth in 11 U.S.C.
                          § 1103, as are appropriate for a Future Claimants’ Representative;

                 (b)      Right to Receive Notices: The Future Claimants’ Representative and
                          professionals retained by the FCR and approved by the Court shall have

4
  The foregoing definition of Future Claimants is without prejudice to the right of the Debtors or the Future
Claimants’ Representative to file a motion seeking entry of an order modifying the definition of Future Claimants,
or for the Court to modify such definition in connection with confirming a plan of reorganization for the Debtors.




                                                        7
                Case 20-10343-LSS             Doc 223        Filed 03/18/20        Page 8 of 24




                          the right to receive all notices and pleadings that are required to be served
                          upon any statutory committee and its counsel pursuant to applicable law or
                          an order of the Court.

                 (c)      Engagement of Professionals: The Future Claimants’ Representative may,
                          with prior approval from the Court pursuant to sections 105(a) and 1103 of
                          the Bankruptcy Code and consistent with the treatment afforded other
                          professionals in these Chapter 11 Cases, retain attorneys and other
                          professionals;

                 (d)      Compensation: The Future Claimants’ Representative shall apply for
                          compensation in accordance with the Bankruptcy Code, the Local Rules of
                          Bankruptcy Practice and Procedure of the United States Bankruptcy Court
                          of the District of Delaware (the “Local Rules”), and any order entered by
                          the Court establishing procedures for interim compensation and
                          reimbursement of expenses of professionals. Subject to Court approval,
                          Mr. Patton shall be compensated as his hourly rate of $1,400, subject to
                          periodic adjustment, plus reimbursement of reasonable expenses.

                                            BASIS FOR RELIEF

I.      A Future Claimants’ Representative Is Appropriate and Necessary to Achieve Goals
        of Restructuring

        16.      The Bankruptcy Code broadly defines a “claim” as “(A) right to payment,

whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or (B) right to

an equitable remedy for breach of performance if such breach gives rise to a right of payment,

whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,

matured, unmatured, disputed, undisputed, secured or unsecured.” 11 U.S.C. § 101(5). In the

Third Circuit, “a ‘claim’ arises when an individual is exposed pre-petition to a product or other

conduct giving rise to an injury.” Jeld-Wen, Inc. v. Van Brunt (In re Grossman’s Inc.), 607 F.3d

114, 125 (3d Cir. 2010). Accordingly, any claims against the Debtors based upon Abuse5 that


5
  Under the Plan, “Abuse” is defined as “sexual conduct or misconduct, sexual abuse or molestation, sexual
exploitation, indecent assault and/or battery, rape, pedophilia, ephebophilia, sexually related psychological or
emotional harm, humiliation, anguish, shock, sickness, disease, disability, dysfunction, or intimidation, any other
sexual misconduct or injury, contacts or interactions of a sexual nature, including the use of photography, video, or
digital media, or other physical abuse or bullying without regard to whether such physical abuse or bullying is of a


                                                         8
                 Case 20-10343-LSS                Doc 223         Filed 03/18/20          Page 9 of 24




occurred prior to the Petition Date are pre-petition claims that will ultimately need to be

addressed through the Debtors’ plan of reorganization.

         17.       The Debtors have filed the Bar Date Motion,6 and will seek approval of robust

noticing procedures to provide notice of the deadline for filing Abuse Claims7 against the

Debtors (the “Abuse Claims Bar Date”) to known and unknown holders of Abuse Claims. The

Debtors encourage individuals to submit proofs of claims prior to the Abuse Claims Bar Date in

accordance with the procedures described in the Bar Date Motion. However, the Debtors



sexual nature, between a child and an adult, between a child and another child, or between a non-consenting adult
and another adult, in each instance without regard to whether such activity involved explicit force, whether such
activity involved genital or other physical contact, and whether there is or was any associated physical,
psychological, or emotional harm to the child or non-consenting adult.” Plan, § I.A.17.
6
 See Debtors’ Motion, Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules
2002-1(e), 3001-1, and 3003-1 for Authority to (I) Establish Deadlines for Filing Proofs of Claim, (II) Establish the
Form and Manner of Notice Thereof, and (III) Approve Procedures for Providing Notice of Bar Date and Other
Important Information to Abuse Victims, and (IV) Approve Confidentiality Procedures for Abuse Victims [Docket
No. 18] (the “Bar Date Motion”).
7
  Under the Plan, an “Abuse Claim” is defined as “a liquidated or unliquidated Claim against any Protected Party
that is attributable to, arises from, is based upon, relates to, or results from, in whole or in part, directly, indirectly, or
derivatively, Abuse that occurred prior to the Petition Date, including any such Claim that seeks monetary damages
or other relief, under any theory of law or equity whatsoever, including vicarious liability, respondeat superior,
conspiracy, fraud, including fraud in the inducement, any negligence-based or employment-based theory, including
negligent hiring, supervision, retention or misrepresentation, any other theory based on misrepresentation,
concealment, or unfair practice, public or private nuisance, or any other theory, including any theory based on public
policy or any act or failure to act by any Protected Party or any other Person for whom any Protected Party is alleged
to be responsible. Notwithstanding the foregoing, with respect to Contributing Chartered Organizations, the term
“Abuse Claim” shall be limited to any Claim that is attributable to, arises from, is based upon, relates to, or results
from, Abuse that occurred prior to the Petition Date and exists solely by virtue of the Contributing Chartered
Organizations’ affiliation with the Debtors. “Abuse Claim” includes any Future Abuse Claim and any Indirect
Abuse Claim, and any Claim that is attributable to, arises from, is based upon, relates to, or results from Abuse that,
as of the Petition Date, is barred by any applicable statute of limitations. Neither this definition nor the use of this
definition in the Plan Documents or any filing in the Chapter 11 Cases shall constitute a waiver of any defense that
would otherwise be available under applicable law to the Debtors, the Reorganized Debtors, any Protected Party,
any Local Council, the Victims Compensation Trust, or any other Person.” Plan, § I.A.18.
The Plan further defines a “Future Abuse Claim” as “any Abuse Claim against any Protected Party that is
attributable to, arises from, is based upon, relates to, or results from, in whole or in part, directly, indirectly, or
derivatively, Abuse that occurred prior to the Petition Date but which, as of the date immediately preceding the
Petition Date, was held by a Person who, as of such date, (a) had not attained eighteen (18) years of age, (b) suffered
from “repressed memory” such that the holder of the Abuse Claim was not aware that he or she held an Abuse
Claim as of such date, or (c) had not discovered the injury or the connection between the injury and the Abuse and
who could not in the exercise of reasonable care have discovered the injury or connection between the injury and the
Abuse.” Plan, § I.A.66.




                                                              9
               Case 20-10343-LSS               Doc 223         Filed 03/18/20       Page 10 of 24




recognize that there are likely a subset of holders of Abuse Claims that are unable to assert such

Abuse Claims by the Abuse Claims Bar Date. As other courts have acknowledged, sexual abuse

can cause “cognitive and psychological injuries” that impede a survivor’s ability to recognize the

abuse and its effects. See In re Roman Catholic Archbishop of Portland in Oregon, Case No. 04-

37154, 2005 WL 148775, at *4 (Bankr. D. Or. Jan. 10, 2005). As a result, the Debtors believe it

is critically important that the Court appoint a future claimants’ representative to represent the

interests of these Future Claimants in connection with these chapter 11 proceedings, including

the negotiations regarding the plan of reorganization, the victims’ compensation trust, and the

channeling injunction.8

         18.      Section 1109(b) of the Bankruptcy Code gives a bankruptcy court the authority to

appoint a representative to protect the interests of future tort claimants as “part[ies] in interest.”

See Fogel v. Zwell, 221 F.3d 955, 961-62 (7th Cir. 2000) (collecting cases); see also Jones v.

Chemetron Corp., 212 F.3d 199, 209-10 (3d Cir. 2000); In re Johns-Manville Corp., 36 B.R.

743, 749 (Bankr. S.D.N.Y. 1984) (“Future claims are undeniably parties in interest to these

reorganization proceedings pursuant to the broad, flexible definition of that term enunciated by

the foregoing authorities. The drafting of ‘party in interest’ as an elastic concept was designed

for just this kind of situation.”); In re UNR Indus., Inc., 46 B.R. 671, 675 (Bankr. N.D. Ill. 1985).

Without a representative, future tort claimants cannot participate in the bankruptcy case, even by

8
  Unlike a future claim in other mass tort contexts, there is no latency period for abuse. In the abuse context, a
future claim is properly understood as a claim related to abuse that has already occurred but which is held by an
individual who (a) has not attainted 18 years of age, (b) suffers from “repressed memory” such that he or she is not
aware that he or she holds an abuse claim, or (c) has not discovered the injury or the connection between the injury
and the abuse and who could not in the exercise of reasonable care have discovered the injury or connection between
the injury and the abuse. Given (i) the significant advertising and publicity surrounding abuse in scouting over the
past year; (ii) the highly publicized nature of this restructuring; and (iii) the robust and comprehensive claims and
noticing procedures that the Debtors will implement through these cases, including as set forth in the Bar Date
Motion, the Debtors expect that the vast majority of potential claimants will be identified as part of the bar date
process in these chapter 11 cases and do not expect that there will be significant future claims relating to prior abuse
in the BSA’s Scouting programs. Nevertheless, it is important to the Debtors’ restructuring efforts that the interests
of any Future Claimants be adequately represented throughout these chapter 11 cases.



                                                          10
               Case 20-10343-LSS       Doc 223        Filed 03/18/20   Page 11 of 24




proxy.    Thus, “due process considerations are often addressed by the appointment of a

representative to receive notice for and represent the interests of a group of unknown creditors.”

Chemetron Corp., 212 F.3d at 209.

         19.    Although the Tort Claimants’ Committee has been appointed by the U.S. Trustee

to represent parties holding Abuse Claims, the interests of the parties that are able to assert

Abuse Claims against the Debtor by the Abuse Claims Bar Date may not be aligned in all

respects with those of the Future Claimants. It is therefore necessary and appropriate for the

Court to appoint a separate representative and advocate for the interests of the Future Claimants.

See In re Amatex Corp., 755 F.2d 1042-43 (3d Cir. 1985) (“[N]one of the parties currently

involved in the reorganization proceedings have interests similar to those of future claimants, and

therefore future claimants require their own spokesperson.”); In re Johns-Manville Corp., 552

B.R. 221, 245 (Bankr. S.D.N.Y. 2016) (explaining that the future claimants’ representative was

appointed to avoid “a conflict of interest between future asbestos claimants and present asbestos

health claimants”); In re UNR Indus., 46 B.R. at 675 (recognizing that the interests of future

claimants were not adequately represented by the debtors or by the official committees of

unsecured creditors).

         20.    Courts addressing bankruptcy cases involving significant numbers of sexual abuse

claims have regularly appointed future or unknown claimants’ representatives to represent

claimants that were unable to identify their injury at the time of the bankruptcy case. See, e.g., In

re Archbishop of Agaña, Case No. 19-00010 (FTG) (D. Guam Mar. 3, 2020), Dkt. No. 355

(appointing unknown claimants’ representative); In re USA Gymnastics, Case No. 18-09108

(RLM) (Bankr. S.D. Ind. 2019), Dkt. No. 516 (appointing futures representative to represent

future abuse claimants); In re Roman Catholic Bishop of Great Falls, Montana, Case No. 17-




                                                 11
             Case 20-10343-LSS        Doc 223       Filed 03/18/20   Page 12 of 24




60271 (JDP) (Bankr. D. Mont. June 18, 2018), Dkt. No. 383 (same); In re Christian Brothers’

Institute, No. 11-22820 (RDD) (Bankr. S.D.N.Y. Apr. 21, 2014), Dkt. No. 688 (appointing future

claimants’ representative post-confirmation to administer trust to settle sexual abuse claims); In

re Catholic Bishop of Northern Alaska, No. 08-00110 (DMD) (Bankr. D. Alaska May 30, 2008),

Dkt. No. 179 (appointing future claimants’ representative on behalf of potential sexual abuse

claimants); In re Diocese of Davenport, No. 06-02229 (LMJ) (Bankr. S.D. Iowa Nov. 7, 2007),

Dkt. No. 198 (same); In re Roman Catholic Bishop of San Diego, No. 07-00939 (LA) (Bankr.

S.D. Cal. July 13, 2007), Dkt. No. 753 (same); In re Roman Catholic Archbishop of Portland in

Oregon, No. 04-37154 (ELP) (Bankr. D. Or. Dec. 20, 2004), Dkt. No. 723 (same); In re Roman

Catholic Church of the Diocese of Tucson, No. 04-BK-04721 (JMM) (Bankr. D. Ariz. Nov. 1,

2004), Dkt. No. 107 (same).

II.    The Appointment of Mr. Patton to Serve as Future Claimants’ Representative Is in
       the Best Interests of Future Claimants

       21.     The Debtors submit that the appointment of Mr. Patton to serve as the Future

Claimants’ Representative is in the best interests of the Future Claimants and of the Debtors’

estates. As the prepetition future claimants’ representative, Mr. Patton and his advisors have

conducted extensive due diligence regarding the Abuse Claims and the Debtors’ assets and

liabilities, and are well-positioned to effectively and efficiently represent Future Claimants

throughout the bankruptcy proceedings.

       22.     On December 12, 2018, the Debtors negotiated and entered into an engagement

letter (the “Prepetition FCR Agreement”) with Mr. Patton to serve as prepetition FCR and

represent Future Claimants during the course of the prepetition negotiations. A true and correct




                                               12
               Case 20-10343-LSS            Doc 223         Filed 03/18/20      Page 13 of 24




copy of the Prepetition FCR Agreement is attached hereto as Exhibit C.9 Subsequent to his

engagement, Mr. Patton retained Young Conaway Stargatt & Taylor, LLP (“Young Conaway”)

as counsel and Ankura Consulting Group, LLC (“Ankura”) as claims analyst and financial

consultants to provide advice in connection with such representation. Prior to the Prepetition

FCR Agreement, except as disclosed in the Patton Declaration, neither Mr. Patton nor Young

Conaway had any association or relationship with, or other connection to, the Debtors.

        23.      The Prepetition FCR Agreement expressly provided that Mr. Patton’s sole

responsibility and loyalty is to the rights of future sexual abuse personal injury claimants based

on personal injuries arising from sexual abuse for which the Debtors may be alleged to be liable.

See Exhibit C, ¶ 3. The Prepetition FCR Agreement further provided that the Debtors have no

right to control or influence how Mr. Patton or his professionals carry out such duties. Id.

        24.      The primary work conducted under the Prepetition FCR Agreement by Mr. Patton

and his team was due diligence and analysis into the Debtors’ liability for sexual abuse personal

injury claims, including future claims. Together with his advisors, Mr. Patton initiated an

extensive diligence process into the Debtors’ assets and abuse-related liabilities, subject to a

confidentiality agreement. The Debtors worked constructively with Mr. Patton and his advisors,

producing thousands of pages of documents and providing responses to his information requests,

as well as attending in-person and telephonic diligence meetings prior to the Petition Date,

including a two-day mediation in early November 2019. Mr. Patton became familiar with the

Debtors’ assets, liabilities, Abuse Claims, and the issues that will need to be addressed and

9
  Pursuant to the Prepetition FCR Agreement, the Debtors agreed to compensate Mr. Patton and his counsel at their
regular hourly rates for services rendered. The Debtors also agreed to pay a retainer of $500,000 (the “Retainer”)
for the payment of fees of Mr. Patton and his counsel while due diligence concerning the Debtors and their abuse-
related personal injury claims was conducted. Under the terms of the Prepetition FCR Agreement, the Retainer is to
be used as security for the unpaid fees and expenses of the Prepetition FCR and Young Conaway. Accordingly, the
Debtors have paid, in the ordinary course, fees and expenses reflected on invoices from the Prepetition FCR and
Young Conaway as set forth in the attached Exhibit D.



                                                       13
             Case 20-10343-LSS        Doc 223       Filed 03/18/20   Page 14 of 24




resolved in these chapter 11 cases. It is critically important that the chapter 11 cases proceed

expeditiously in order to safeguard the future of the BSA’s mission and maximize the value of

the Debtors’ estates for the benefit of Abuse survivors and other stakeholders. The appointment

of Mr. Patton as the Future Claimants’ Representative is thus in the best interests of the Future

Claimants and the Debtors’ estates, and avoids the unnecessary expense, delay and duplication

that would occur if a new future claimants’ representative were to be appointed.

       A.      Mr. Patton Has Unmatched Experience Serving As, or Representing, Future
               Claimants’ Representatives in Mass Tort Chapter 11 Bankruptcies

       25.     As set forth in the Declaration of James L. Patton, Jr., in Support of Debtors’

Motion for Entry of an Order Appointing James L. Patton, Jr. as Legal Representative for Future

Claimants, Nunc Pro Tunc to the Petition Date attached hereto as Exhibit B (the “Patton

Declaration”), Mr. Patton has more than 30 years of experience with bankruptcies and settlement

trusts. He is Chairman Emeritus of Young Conaway and a partner in its Bankruptcy and

Corporate Restructuring section.      He specializes in corporate restructurings, mass tort

insolvencies, complex asbestos bankruptcies, and post-confirmation settlement trusts.

       26.     Mr. Patton is an independent and well qualified candidate, who has been found to

possess the experience and qualifications necessary to serve as the Future Claimants’

Representative. Mr. Patton has extensive experience representing future claimants in the context

of asbestos bankruptcies and asbestos settlement trusts. Since May 8, 2006, he has served as the

Future Claimants’ Representative for the Celotex Asbestos Settlement Trust.        Prior to that

appointment, Mr. Patton and Young Conaway served as counsel to David S. Shrager, who served

as the Future Claimants’ Representative for the Celotex Asbestos Settlement Trust until his death

in November 2005.




                                               14
             Case 20-10343-LSS        Doc 223       Filed 03/18/20   Page 15 of 24




       27.     Mr. Patton also served as the Future Claimants’ Representative in the bankruptcy

cases of In re Leslie Controls, Inc., Case No. 10-12199 (Bankr. D. Del.), following his

appointment on July 12, 2010; In re United Gilsonite Laboratories, Case No. 5:11-bk-02032

(RNO) (Bankr. M.D. Pa.), following his appointment on June 30, 2011; In re Yarway Corp.,

Case No. 13-11025 (Bankr. D. Del.), following his appointment on April 22, 2013; and In re

Maremont Corp., Case No. 19-10118 (KJC) (Bankr. D. Del.), following his appointment on

March 13, 2019. He continues to serve as the Future Claimants’ Representative for the asbestos

personal injury settlement trusts established from those cases. In addition, Mr. Patton currently

serves as the Future Claimants’ Representative in In re The Fairbanks Co., Case No. 18-41768

(PWB) (Bankr. N.D. Ga.) and In re Imerys Talc America, Inc., Case No. 19-10289 (LSS) (Bankr.

D. Del.). A motion is pending for his appointment as the future claimants’ representative in In re

Paddock Enterprises, LLC, Case No. 20-10028 (LSS) (Bankr. D. Del.). Mr. Patton and Young

Conaway also have represented other future claimants’ representatives in connection with

numerous mass-tort related bankruptcy cases, as detailed in the Patton Declaration.

       28.     Mr. Patton has the necessary qualifications to serve as the Future Claimants’

Representative in the Debtors’ chapter 11 cases. In the past year alone, three bankruptcy courts

(two of them in Delaware) have approved Mr. Patton’s appointment as a future claimants’

representative, finding that he had the necessary experience and expertise to represent future

claimants. Most recently, in Imerys, this Court overruled certain objections to Mr. Patton’s

appointment and observed that “there is no question that Mr. Patton is up to the task. His

curriculum vitae . . . as well as his testimony show that he has the knowledge, experience and

expertise to be the legal representative for demand holders. In fact, no one really questions his

experience or professionalism.” Bench Ruling on Motion to Appoint James L. Patton, Jr. as the




                                               15
              Case 20-10343-LSS         Doc 223        Filed 03/18/20   Page 16 of 24




Legal Representative for Future Talc Personal Injury Claimants, In re Imerys Talc America, Inc.,

Case No. 19-10289 (LSS), [Docket No. 503], at 10 (Bankr. D. Del. May 8, 2019) (hereinafter

“Imerys Bench Ruling”).

        29.    Judge Bonapfel of the Northern District of Georgia in Fairbanks noted, in

approving Mr. Patton as future claimants’ representative, that a substantial factor in his

appointing Mr. Patton was his “significant experience in mass tort bankruptcy cases,” which the

court determined would, among other things, enable him to “expedite and prioritize issues in

order to minimize costs and maximize returns.” In re Fairbanks Co., 601 B.R. 831, 842-43

(Bankr. N.D. Ga. 2019).       And, in overruling the U.S. Trustee’s objection to Mr. Patton’s

appointment as future claimants’ representative in In re Maremont Corp., No. 19-10118 (KJC)

(Bankr. D. Del.), Judge Carey held that the U.S. Trustee had failed to make a “showing that Mr.

Patton would be anything but someone with undivided loyalties and effective and independent.”

Transcript of March 8, 2019 Hearing (“Maremont Tr.”) [Docket No. 126], at 102:21-23. Other

courts have similarly recognized Mr. Patton’s depth of experience in appointing him as a future

claimants’ representative. See e.g., In re Leslie Controls, Inc., Case No. 11-0013 (JBS) (D. Del.

Mar. 25, 2011), Additional Findings in Support of Affirmation Order [Docket No. 28]

(hereinafter “Leslie Findings”), at 14 (“Both Mr. Patton and his counsel made clear the unique

value of experience with these types of trusts; the successful establishment and operation of such

trusts turns on difficult predictions that are easier to make in the light of the experience of similar

trusts.”).

        B.     Retaining an Experienced Future Claimants’ Representative is in the Best
               Interests of Future Claimants

        30.    The bankruptcy courts’ rulings appointing Mr. Patton as the future claimants’

representative in Imerys, Fairbanks, and Maremont are just three recent examples in a long line



                                                  16
             Case 20-10343-LSS          Doc 223       Filed 03/18/20   Page 17 of 24




of cases in which courts have held that an FCR’s experience was a key and pivotal consideration

in his or her appointment. See, e.g., In re Duro Dyne, Case No. 18-27963 (MBK) (Bankr. D.N.J.

Oct. 16, 2018), Transcript (“Duro Dyne Bankr. Tr.”) at 17:14-19 (“As acknowledged by the

Office of the U.S. Trustee at oral argument, when asked how the Court could be assured of any

[FCR] applicant’s effectiveness at the early stage of the proceeding, the obvious answer to the

Court was that the Court must look to the applicant’s experience and knowledge.”); In re Thorpe

Insulation Co., Case No. 2:07-19271-BB (Bankr. C.D. Cal. Dec. 12, 2007), Transcript at 19:13-

15 (“THE COURT: [T]he fact that [the proposed future claimants’ representative] has served as

a futures representative in other cases, I think that’s a good thing. He’s got experience. He knows

how this process works.”).

       31.     The benefits of retaining an FCR experienced in mass tort bankruptcies with

channeling injunctions and post-confirmation trusts cannot be overstated. The technical details

regarding the structure and timing of trust contributions, the scope of the channeling injunction,

and procedures governing trust distributions are largely unique to mass tort bankruptcies. An

FCR requires a significant and substantive understanding of the unique provisions governing

mass tort chapter 11 proceedings and practical, real-world experience addressing those

provisions in the context of negotiations. See, e.g., S. Elizabeth Gibson, Fed. Judicial Ctr.,

Judicial Management of Mass Tort Bankruptcy Cases 67 (2005) (“In deciding whom to appoint,

judges should look for persons with the training and experience needed to deal competently with

the tort, bankruptcy, corporate, financial, and constitutional issues that will be involved in

representing the interests of future claimants.”).

       32.     Appointing an experienced FCR here is critical to ensure that Future Claimants

will be properly represented in negotiations and will have a zealous advocate in, among other




                                                 17
             Case 20-10343-LSS         Doc 223       Filed 03/18/20   Page 18 of 24




things, establishing and negotiating appropriate trust distribution procedures and related

documentation that will govern any trust created pursuant to section 105(a) of the Bankruptcy

Code. Appointment of an experienced FCR also minimizes the potential for missteps that could

prolong the reorganization process, delay payments to claimants, and result in substantially

increased professional fees and other bankruptcy-related expenses. Mr. Patton will readily be

able to achieve the goals of zealous and efficient representation not only because of his extensive

experience in mass tort bankruptcies but also because his work as prepetition FCR provided a

detailed understanding of the Debtors, their assets, their abuse-related liabilities, and other

crucial information necessary to fully protect the rights of Future Claimants.

       C.      Mr. Patton Meets the Standard for Appointment of a Future Claimants’
               Representative

       33.     The Bankruptcy Code does not address the standard for determining whether an

individual qualifies to serve as a future claimants’ representative, but Courts have generally

applied either a guardian ad litem standard, or the disinterestedness standard.        Mr. Patton

satisfies both standards.

       34.     Mr. Patton satisfies the guardian ad litem standard, which was recently applied by

this Court to the appointment of a future claimants’ representative. See Imerys Bench Ruling, at

10 (concluding that the legal representative is “much more like a guardian ad litem than those

persons in the Code subject to the disinterestedness standard”) (citing Fairbanks); see also In re

Fairbanks Co., 601 B.R. at 839 (relying on the guardian ad litem standard in appointing a legal

representative for future asbestos claimants). In Imerys, this Court held that a future claimants’

representative must “be independent of the debtor and other parties-in-interest in the case and be

able to effectively speak for this constituency” and his or her “loyalties must lie with the demand

holders for whom he acts as a fiduciary, that is—the future claimants.” Imerys Bench Ruling, at



                                                18
               Case 20-10343-LSS        Doc 223     Filed 03/18/20   Page 19 of 24




10. The Fairbanks court similarly held that a future claimants’ representative must “not only be

disinterested and qualified” but “capable of acting as an objective, independent, and effective

advocate for the best interests of the future claimants.” In re Fairbanks Co., 601 B.R. at 841

(“The Court must be satisfied that, like a guardian ad litem, an FCR will provide representation

that is diligent, competent, and loyal.”).

         35.    Both this Court in Imerys and Judge Bonapfel in Fairbanks determined that Mr.

Patton satisfied the guardian ad litem standard and appointed Mr. Patton as the future claimants’

representative in their respective cases. See In re Imerys, Order Appointing James L. Patton, Jr.

as Legal Representative for Future Talc Personal Injury Claimants, [Docket. No. 647]; In re

Fairbanks Co., 601 B.R. 831, 839 (Bankr. N.D. Ga. Apr. 17, 2019). Specifically, this Court

noted in Imerys, that there was “no question that Mr. Patton [wa]s up to the task” and his

“curriculum vitae . . . as well as his testimony show that he has the knowledge, experience and

expertise to be the legal representative for demand holders.” Imerys Bench Ruling, at 10. In

addition, the Court found that Mr. Patton was independent and the mere fact that he was hired by

the Debtors prepetition did not impact his independence. See id. In Fairbanks, Judge Bonapfel

selected Mr. Patton over three other candidates, stating that the court was “confident that future

claimants, if asked who they would hire in this case, would select Mr. Patton” and, in hindsight,

such future claimants would be further “satisfied that the Court selected the best candidate from

several qualified ones.” In re Fairbanks Co., 601 B.R. 831, 844 (Bankr. N.D. Ga. Apr. 17,

2019).

         36.    Other courts that have appointed Mr. Patton have similarly found him to be highly

qualified as a future claimants’ representative. See also Leslie Findings at 14 (“Mr. Patton . . .

was clearly a qualified choice for the position, who exercised his responsibilities in good faith.




                                               19
             Case 20-10343-LSS         Doc 223        Filed 03/18/20   Page 20 of 24




He spoke with knowledge and evident wisdom with respect to the challenges of representing the

future claimants, revealing a reassuring level of sophistication in his analysis of the issues.”); In

re Leslie Controls, Inc., Case No. 10-12199 (CSS) (Bankr. D. Del. Aug. 9, 2010), Transcript at

72:18-73:5 (“Mr. Patton is well-known to the asbestos bar. He’s well-known to the bankruptcy

bar nationally. He’s well-known to the Delaware bar. And I have no doubt in my mind that he

will work diligently on behalf of the future claimants. . . . [I]f the debtor were simply to come to

me and say look, Judge, you need to find us a future claims representative, quite frankly I would

have called Mr. Patton because I know of his experience in the area and I know of his

reputation.”); In re the Celotex Corp., Case No. 90-10016-8B1 (Bankr. M.D. Fla. May 8, 2006),

Order Approving the Appointment of James L. Patton, Jr. as the Successor Legal Representative

for Unknown Asbestos Bodily Injury Claims at ¶ 6 (“This Court has carefully reviewed Mr.

Patton’s qualifications and background. It has determined that he will ably carry out the duties

and responsibilities of the Legal Representative under the Trust Agreement and fully represent

the interests of future holders of asbestos-related personal injury demands as to matters

concerning the Trust.”).

       37.     Other courts within this District and the Third Circuit have determined that the

applicable standard for assessing the proposed appointment of a future claimants’ representative

is that of “disinterestedness” under section 101(14) of the Bankruptcy Code. See Vara v. Duro

Dyne Nat’l Corp. (In re Duro Dyne Nat’l Corp), 2019 WL 4745879, at *8 (D.N.J. Sep. 30,

2019); Duro Dyne Bankr. Tr. at 9:15-9:23 (“The Court followed the approach taken nearly

universally by other courts in applying the disinterested person standard set forth in 11 U.S.C.

Section 101(14) as the correct disqualification standard for assessing the appointment of a legal

representative under Section 524(g). . . .”); Maremont Tr. at 98:5-8; 101:20-24 (recognizing that




                                                 20
             Case 20-10343-LSS         Doc 223         Filed 03/18/20   Page 21 of 24




“the majority of recent decisions by bankruptcy courts have determined the appropriate standing

[sic] for assessing the proposed appointment of an FCR is that of disinterestedness”). Chief

Judge Sontchi has stated that the disinterestedness standard is the “highest level of duty or

standard in the Bankruptcy Code for the appointment of anybody” and emphasized “it’s very

strict.” In re Leslie Controls, Inc., Case No. 10-12199 (CSS) (Bankr. D. Del. Aug. 9, 2010),

Transcript at 70:15-71:4. See also In re Thorpe Insulation Co., Case No. 2:07-19271-BB

(Bankr. C.D. Cal. Dec. 12, 2007), Transcript at 44:17-45:4 (applying the disinterestedness

standard to appointment of a future claimant’s representative and recognizing that

disinterestedness is “a pretty high standard”).

       38.     As set forth more fully in the Patton Declaration, Mr. Patton is not a creditor of

the Debtors, nor does he have an interest materially adverse to the Future Claimants.

Accordingly, Mr. Patton is “disinterested” as such term is defined in section 101(14) of the

Bankruptcy Code.

       39.     Mr. Patton’s prepetition engagement with the Debtors has no bearing on his level

of disinterestedness or his independence. As this Court recently noted in Imerys, “many courts

. . . have found that a nominee should not be disqualified solely on this basis. While admittedly

an unusual situation, this process has worked in the asbestos/mass tort cases for decades. . . . The

question is not whether the proposed legal representative performed some work prepetition, but

whether there is a reason to doubt his independence based on that selection.” Imerys Bench

Ruling, at 10-11.

       40.     In fact, courts have held that an FCR’s prepetition engagement enables a more

efficient administration of a debtor’s estate, which saves valuable assets for distribution to

current and future claimants, while preventing any due process concerns by affording Future




                                                  21
             Case 20-10343-LSS          Doc 223       Filed 03/18/20    Page 22 of 24




Claimants a seat at the table as prepetition diligence and negotiations are conducted. See, e.g., In

re Combustion Eng’g., Inc., 391 F.3d 190, 245 (3d Cir. 2005) (noting that it is appropriate for an

FCR to be involved early in the bankruptcy process”); Maremont Tr. at 102:6-10 (“Much money

and time has already been spent by Mr. Patton as his role, in his role as prepetition FCR and it

seems under these circumstances counterintuitive to want to pay someone new to spend time and

money getting caught up.”); Duro Dyne Bankr. Tr. at 21:5-7, 22:2-10 (“The pre-petition

selection of, negotiations with and payment to any pre-petition FCR is critical for a successful

pre-negotiated case. . . . This Court will not . . . imperil this company’s reorganization, add layers

of additional administrative expenses, place at risk the jobs of hundreds of employees, or

unnecessarily jeopardize the recoveries for present and future claimants by delaying this

reorganization through the appointment of a new future rep, who must retain professionals,

engage in his or her own due diligence, only to reach the same point of review to which [the

prepetition FCR and proposed post-petition FCR] assents at this present time.”); Leslie Findings

at 6 (“Future claimants would otherwise be unrepresented in the [negotiation] process, and

counsel for current claimants would have a conflict if asked to simultaneously represent future

claimants in negotiations over limited funding resources.”).

       41.     Accordingly, Mr. Patton has the necessary experience to serve as the Future

Claimants’ Representative, and meets both the guardian ad litem and disinterestedness standards

applied by courts. The Debtors respectfully request that this Court enter the Proposed Order

appointing Mr. Patton to serve as the FCR.

                                             NOTICE

       42.     Notice of this Motion will be provided to: (i) the U.S. Trustee; (ii) proposed

counsel to the UCC; (iii) proposed counsel to the Tort Claimants’ Committee; (iv) counsel to the

proposed Future Claimants’ Representative; (v) counsel to the Ad Hoc Committee of Local


                                                 22
             Case 20-10343-LSS          Doc 223        Filed 03/18/20   Page 23 of 24




Councils; (vi) counsel to JPMorgan Chase Bank National Association; (vii) the County

Commission of Fayette County (West Virginia), as issuer of those certain Commercial

Development Revenue Bonds (Arrow WV Project), Series 2010A, 2010B and 2012; and (viii)

any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that,

in light of the nature of the relief requested, no other or further notice need be given.

                                          CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other and any further relief the Court may deem just and proper.



                           [Remainder of Page Intentionally Left Blank]




                                                  23
           Case 20-10343-LSS   Doc 223    Filed 03/18/20   Page 24 of 24




Dated: March 17, 2020              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Allison Ross Stromberg
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                           mandolina@sidley.com
                                           astromberg@sidley.com
                                           mlinder@sidley.com

                                   PROPOSED COUNSEL TO THE DEBTORS
                                   AND DEBTORS IN POSSESSION




                                     24
